DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments, in view of the amended claim language, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Narayanan (US 2015/0019722 A1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,380,365 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are considered to anticipate those of the instant application. For instance, the patent discloses instant claim 31 as follows:

A system, comprising: 
multiple hardware processors of multiple computer systems; and 
one or more memories having stored instructions that, when executed by the multiple hardware processors, cause the multiple computer systems to implement a plurality of supervisor components that inter-operate in a cooperative distributed manner, wherein each of the multiple computer systems implements one of the plurality of supervisor components that manages execution of a local software package within the one supervisor component and that coordinates that managed execution with other supervisor components of the plurality on other of the multiple computer systems, and wherein the implementing of the plurality of supervisor components includes: 
“A system, comprising: multiple hardware processors of multiple computer systems; and one or more memories with stored instructions that, when executed by the multiple hardware processors, cause the multiple computer systems to implement functionality of a plurality of supervisor components that each manages execution of a local software package within the supervisor component and coordinates that managed execution with other supervisor components of the plurality, the managing of the execution by one of the supervisor components including” (claim 1).
determining, by a first supervisor component of the plurality that is implemented on a first computer system and that has a first local software package to execute within the first supervisor component, interdependencies of the first supervisor component with other supervisor components of the plurality, including: 
“determining, by the supervisor component, at least one other software package that is within at least one other supervisor component of the plurality and on which the local software package within the supervisor component has a dependency” (claim 1).
determining, based on one of multiple predefined topology types that is user indicated for use with the plurality of supervisor components, that the first supervisor component is to operate as a leader component for the plurality of supervisor components; 
Refer to dependent claims 5-6 concerning a topology and a leader-follower.
determining at least one second supervisor component of the plurality that executes at least one second software package on which the first local software package has a dependency; and 
determining at least one third supervisor component of the plurality that executes at least one third software package having a dependency on the first local software package; 
“determining, by the supervisor component, at least one other software package that is within at least one other supervisor component of the plurality and on which the local software package within the supervisor component has a dependency” (claim 1).
communicating, by the first supervisor component, with the at least one second supervisor component to obtain information about ongoing execution of the at least one second software package, performing execution of the first local software package within the first supervisor component in a manner that is based on the obtained information, and monitoring the execution of the first local software package to generate status information about the execution of the first local software package; 
communicating, by the first supervisor component, with the at least one third supervisor component to provide at least some of the generated status information about the execution of the first local software package, to alter execution of the at least one third software package based on the provided at least some status information; 
"initiating, by the supervisor component, communications with the at least one other supervisor component to monitor information about ongoing execution of the at least one other software package; executing, within the supervisor component and based at least in part on the monitored information, the local software package; monitoring, by the supervisor component, ongoing execution of the local software package, and exposing information about the monitored ongoing execution to the other supervisor components” (claim 1)
responding, by the first supervisor component on behalf of the plurality of supervisor components, and based on the first supervisor component operating as the leader component for the plurality of supervisor components, to a first request that is from a first software program separate from the plurality of supervisor components and is for a first type of functionality provided by the plurality of supervisor components; and 
Refer to at least dependent claim 9 concerning selecting components to respond to requests.
delegating, by the first supervisor component, and based on the first supervisor component operating as the leader component for the plurality of supervisor components, a second request to one or more other supervisor components of the plurality, wherein the second request is from a second software program separate from the plurality of supervisor components and is for a second type of functionality provided by the plurality of supervisor components.
Refer to at least dependent claim 9 concerning selecting components to respond to requests.

Independent claims 44 and 48 of the instant application are broader and would likewise be anticipated. The dependent claims are further substantially identical to those of the patent, and would likewise be anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-34, 39, 41, 44-45, 48, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2017/0214738 A1) in view of Narayanan (US 2015/0019722 A1).

Regarding claim 31, Agarwal discloses: A system, comprising: 
multiple hardware processors of multiple computer systems; and 
one or more memories having stored instructions that, when executed by the multiple hardware processors, cause the multiple computer systems to implement a plurality of supervisor components that inter-operate in a cooperative distributed manner, wherein each of the multiple computer systems implements one of the plurality of supervisor components that manages execution of a local software package within the one supervisor component and that coordinates that managed execution with other supervisor components of the plurality on other of the multiple computer systems (e.g., FIG. 15C of Agarwal concerning a distributed service app integrated with load balancer components; the service app distributed over a plurality of virtual nodes), and wherein the implementing of the plurality of supervisor components includes: 
determining, by a first supervisor component of the plurality that is implemented on a first computer system and that has a first local software package to execute within the first supervisor component, interdependencies of the first supervisor component with other supervisor components of the plurality, including: 
determining, [based on configuration information], that the first supervisor component is to operate as a leader component for the plurality of supervisor components; 
Refer to at least [0072], [0076], [0086]-[0087], and FIG24A-B of Agarwal with respect to the load balancer components selecting a leader component based on e.g., layout, configuration, and performance data.  
determining at least one second supervisor component of the plurality that executes at least one second software package; and 
determining at least one third supervisor component of the plurality that executes at least one third software package; 
Refer to at least [0078]-[0079], [0088]-[0090], [0092], and [0095] of Agarwal with respect to application-aware load balancing where the application state (e.g., performance monitoring and operational characteristics of the distributed application) are used in allocating nodes and resources for performing the associated service. 
communicating, by the first supervisor component, with the at least one second supervisor component to obtain information about ongoing execution of the at least one second software package, performing execution of the first local software package within the first supervisor component in a manner that is based on the obtained information, and monitoring the execution of the first local software package to generate status information about the execution of the first local software package; 
communicating, by the first supervisor component, with the at least one third supervisor component to provide at least some of the generated status information about the execution of the first local software package, to alter execution of the at least one third software package based on the provided at least some status information; 
Refer to at least [0078]-[0079], [0088]-[0090], [0092], and [0095] as above, and further to at least [0002], [0057], [0066], [0068], and [0086] of Agarwal with respect to operation of a distributed application: i.e., multiple instances of the application performing coordinated execution; updating a distributed shared memory. Resources are allocated in an application-aware manner as above.
responding, by the first supervisor component on behalf of the plurality of supervisor components, and based on the first supervisor component operating as the leader component for the plurality of supervisor components, to a first request that is from a first software program separate from the plurality of supervisor components and is for a first type of functionality provided by the plurality of supervisor components; and 
Refer to at least [0068] and [0076] of Agarwal with respect to the leader component being operable to receive and respond to requests on behalf of the service app. 
delegating, by the first supervisor component, and based on the first supervisor component operating as the leader component for the plurality of supervisor components, a second request to one or more other supervisor components of the plurality, wherein the second request is from a second software program separate from the plurality of supervisor components and is for a second type of functionality provided by the plurality of supervisor components.
Refer to at least [0076] and [0084] of Agarwal with respect to the leader component being operable to delegate requests to other components of the service app; with respect to subsequent requests.
Agarwal does not specify: based on one of multiple topology types that is user indicated for use with the plurality of supervisor components; predefined topology; second software package on which the first local software package has a dependency; third software package having a dependency on the first local software package. However, Agarwal in view of Narayanan discloses: based on one of multiple topology types that is user indicated for use with the plurality of supervisor components; predefined topology; second software package on which the first local software package has a dependency; third software package having a dependency on the first local software package. 
Refer to at least the abstract, FIG. 1, and [0016] of Narayanan with respect to user indicated topologies.
Refer to at least [0014] of Narayanan with respect to application package interdependencies.
The teachings of Agarwal and Narayanan concern cloud computing and managing applications. Accordingly, the teachings are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to include further support for determining application topologies based on user input and QoS parameters for at least the purposes discussed in [0002]-[0005] of Narayanan (i.e., QoS considerations). 

Regarding claim 32, Agarwal-Narayanan discloses: The system of claim 31 wherein the multiple predefined topology types include a leader-follower topology having roles that include at least one supervisor component acting as a leader component and that include at least one other supervisor component acting as a follower component, and a stand-alone topology in which each supervisor component manages operations of its local software package without coordination with any other supervisor components.
Refer to at least [0087] and [0100]-[0101] of Agarwal with respect to leader election.

Regarding claim 33, Agarwal-Narayanan discloses: The system of claim 31 wherein the determining that the first supervisor component is to operate as the leader component includes electing, by at least some of the plurality of supervisor components, the first supervisor component as the leader component 
Refer to at least [0087] of Agarwal with respect to electing a leader. 
and further includes designating the one or more other supervisor components as follower components.
Refer to at least FIG. 18A-I of Agarwal with respect to leader and non-leader nodes. 

Regarding claim 34, Agarwal-Narayanan discloses: The system of claim 33 wherein the implementing of the plurality of supervisor components further includes, after the first supervisor component becomes unavailable, electing a different supervisor component of the plurality as a new leader component for further operations.
Refer to at least [0086]-[0087] of Agarwal with respect to electing a new leader responsive to failure. 

Regarding claim 39, Agarwal-Narayanan discloses: The system of claim 31 wherein the implementing of the plurality of supervisor components further includes monitoring stored configuration information associated with the first local software package and, in response to a change in the stored configuration information that is identified from the monitoring, modifying further execution of the first local software package to use the changed configuration information.
Refer to at least Col. 19, Ll. 56-Col. 20, Ll. 27 of Or, wherein “discovery manager 1060… generally monitors the progress of the discovery process 910, primarily by monitoring the workspace 1020... the topology pump 1050 monitors the workspace 1020 for information that should be forwarded to the topology manager 716 for inclusion in the multitier topology map 720. ”
Refer to at least Col. 15, Ll. 37-54 of Or, wherein “discovery builder 714A and dependency builder 714B… results are sent to the topology manager 716, which updates the multitier topology map 720.”
This claim would have been obvious for substantially the same reasons as claim 31 above.

Regarding claim 41, Agarwal-Narayanan discloses: The system of claim 31 wherein the implementing of the plurality of supervisor components further includes: using stored information associated with the first local software package to identify a predefined callback function that is associated with one or more specified criteria and is specified by a user; and in response to satisfaction of the one or more specified criteria during the execution of the first local software package, providing information to the user about the execution of the first local software package that is related to the callback function, wherein the callback function corresponds to at least one of health information about a problem during the execution of the first local software package, a start of the execution of the first local software package, a restart of the execution of the first local software package, or a change in configuration used during the execution of the first local software package.
Refer to at least [0068], [0076], and [0083]-[0084] of Agarwal with respect to the service app being operable to send a response message to a requesting client. For instance, a banking service app which is operable to send a response message to a user. 

Regarding independent claim 44, it is substantially similar to elements of independent claim 31 above, and is therefore likewise rejected (i.e., refer to the citations).

Regarding claim 45, it is substantially similar to elements of claim 31 above, and is therefore likewise rejected (i.e., refer to the citations concerning application-aware load balancing).

Regarding independent claim 48, it is substantially similar to elements of independent claim 31 above, and is therefore likewise rejected (i.e., refer to the citations).

Regarding claim 50, it is substantially similar to elements of claim 31 above, and is therefore likewise rejected (i.e., refer to the citations concerning electing a leader component; the citations concerning load-balancing requests)

Claims 35-36, 46-47, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal-Narayanan as applied to claims 31-34, 39, 41, 44-45, 48, and 50 above, and further in view of Hendry (US 2014/0280799 A1).

Regarding claim 35, Agarwal discloses programming the load balancing and weighting (e.g., FIG. 26A-D), but does not specify: wherein the one or more memories have further stored instructions of one or more builder components that, when executed by one or more of the multiple hardware processors, cause the one or more hardware processors to, before the implementing of the plurality of supervisor components, generate at least some of the local software packages of the plurality of supervisor components, the generating of each of the at least some local software packages including: receiving instructions from a user that specify one or more software applications to include in the local software package to be generated and that specify configuration information to use during execution of the one or more software applications; and generating the local software package to include the specified one or more software applications and the specified configuration information and to interact with one or more supervisor component interfaces during the execution of the one or more software applications. However, Agarwal in view of Hendry and Or discloses: wherein the one or more memories have further stored instructions of one or more builder components that, when executed by one or more of the multiple hardware processors, cause the one or more hardware processors to, before the implementing of the plurality of supervisor components, generate at least some of the local software packages of the plurality of supervisor components, the generating of each of the at least some local software packages including: receiving instructions from a user that specify one or more software applications to include in the local software package to be generated and that specify configuration information to use during execution of the one or more software applications; and generating the local software package to include the specified one or more software applications and the specified configuration information and to interact with one or more supervisor component interfaces during the execution of the one or more software applications.
Refer to at least [0015], [0020]-[0021], and [0026] of Hendry with respect to its variety of agent types, as well as potential configuration changes requested by an administrator. 
Refer to at least FIG. 6 and Col. 13, Ll. 45-55 of Or with respect to a user interface for user entry. 
The teachings of Agarwal-Narayanan concern service apps and computing environments generally (i.e., [0066] of Agarwal). Hendry concern managing virtual computing services; distributed services. Accordingly, the teachings are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to include further support for an interface and functionality to configure and load service apps because design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner (i.e., supporting deployment of service apps with application-aware load balancing).

Regarding claim 36, Agarwal-Hendry-Narayanan discloses: The system of claim 35 wherein the generating of one of the at least some software packages further includes: providing, to the user, information about the multiple predefined topology types; receiving, from the user, information about the one predefined topology type that is selected by the user for use with the one software package; and storing information about the selected predefined topology type as part of the generated one software package.
Refer to at least [0020]-[0021] and [0026] of Hendry, wherein an administrative user programs various configuration changes which prompt an update; 
Refer to at least [0022]-[0023] of Hendry with respect to organizing the update; 
Refer to at least FIG. 6 and Col. 13, Ll. 45-55 of Or with respect to a user interface for user entry. 
This claim would have been rejected for substantially the same reasons as claim 35 above.

Regarding claim 46, it is rejected for substantially the same reasons as claims 35-36 above.

Regarding claim 47, Agarwal-Narayanan-Hendry discloses: The computer-implemented method of claim 46 wherein the multiple predefined types of topologies include a leader-follower topology with roles that include at least one supervisor component acting as a leader and at least one other supervisor component acting as a follower, and a stand-alone topology in which each supervisor component manages operations of its local software package without coordination with any other supervisor components, wherein the selected one predefined type of topology is the leader-follower topology, and wherein the executing of the plurality of supervisor components further includes: 
Refer to at least [0087] and [0100]-[0101] of Agarwal with respect to nodes selected as leaders.
Refer to at least FIG. 18A-I of Agarwal with respect to leader and non-leader nodes. 
electing, by the other supervisor components, the first supervisor component to act as the leader, and designating the other supervisor components to act as followers; and 
Refer to at least [0087] of Agarwal with respect to electing a leader. 
responding, by the first supervisor component and based on the first supervisor component acting as the leader, to an external request over the one or more computer networks from a software program for a specified type of functionality.
Refer to at least [0068] and [0076] of Agarwal with respect to the leader component being operable to receive and respond to requests on behalf of the service app. 

Regarding claim 49, it is rejected for substantially the same reasons as claims 35-36 above.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal-Hendry-Narayanan as applied to claims 35-36, 46-47, and 49 above, and further in view of Dornemann (US 2016/0373291 A1).

Regarding claim 37, Agarwal-Hendry-Narayanan does not disclose: wherein the generating of the one software package further includes: providing, to the user, information about multiple predefined security policies that are available for use; and receiving, from the user, information about one of the multiple predefined security policies that is selected by the user for use with the one software package; and storing further information about the selected predefined security policy as part of the generated one software package, and wherein the implementing of the plurality of supervisor components further includes using the stored further information to implement the selected predefined security policy during the execution of the generated one software package. However, Agarwal-Hendry-Narayanan in view of Dornemann discloses: wherein the generating of the one software package further includes: providing, to the user, information about multiple predefined security policies that are available for use; and receiving, from the user, information about one of the multiple predefined security policies that is selected by the user for use with the one software package; and storing further information about the selected predefined security policy as part of the generated one software package, and wherein the implementing of the plurality of supervisor components further includes using the stored further information to implement the selected predefined security policy during the execution of the generated one software package.
Refer to at least [0232] of Dornemann with respect to security / audit policies as part of information management policies for administrators to determine as part of configuration information. 
The teachings of Dornemann concern virtual machine environments and associated agents for performing work orders. Accordingly, they are considered to be in the same field of endeavor, and are further considered to be combinable as such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Agarwal-Hendry-Narayanan to include configuring security / audit policies because the substitution of one known element for another (i.e., configuration information; security policies) would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e., the disclose of Agarwal includes support for policy-based load balancing).

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal-Hendry-Narayanan as applied to claims 35-36, 46-47, and 49 above, and further in view of Beaty (US 2011/0131589 A1).

Regarding claim 38, Agarwal-Hendry-Narayanan does not disclose: wherein the one or more software applications specified for one of the multiple software packages include a new software application designed to execute within a supervisor component, and wherein the one or more software applications specified for another of the multiple software packages include a legacy software application that is not designed to execute within a supervisor component. However, Agarwal-Hendry-Narayanan in view of Beaty discloses: wherein the one or more software applications specified for one of the multiple software packages include a new software application designed to execute within a supervisor component, and wherein the one or more software applications specified for another of the multiple software packages include a legacy software application that is not designed to execute within a supervisor component.
Refer to at least the abstract and FIG. 7 of Beaty with respect to transforming legacy desktop environments to a virtualized desktop model.
The teachings of both Beaty concern virtualized environments and agents for configuring said environments. Accordingly, they are considered to be combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Agarwal-Hendry-Narayanan to include configuring legacy applications because the substitution of one known element for another (i.e., a type of application as per at least [0066] of Agarwal) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal-Narayanan as applied to claims 31-34, 39, 41, 44-45, 48, and 50 above, and further in view of Tripathy (US 9,892,265 B1).

Regarding claim 40, Agarwal-Narayanan does not disclose: wherein the implementing of the plurality of supervisor components further includes: receiving information from a security server for use in performing security operations that include at least one of encryption and decryption; and using the received information to perform the security operations as part of at least one of decrypting an encrypted version of the first local software package before the execution of the first local software package, encrypting communications sent from the first supervisor component to one or more other supervisor components, decrypting communications received by the first supervisor component from one or more other supervisor components, or decrypting stored data for use by the executing first local software package of the first supervisor component. However, Agarwal-Narayanan in view of Tripathy discloses: wherein the implementing of the plurality of supervisor components further includes: receiving information from a security server for use in performing security operations that include at least one of encryption and decryption; and using the received information to perform the security operations as part of at least one of decrypting an encrypted version of the first local software package before the execution of the first local software package, encrypting communications sent from the first supervisor component to one or more other supervisor components, decrypting communications received by the first supervisor component from one or more other supervisor components, or decrypting stored data for use by the executing first local software package of the first supervisor component.
Refer to at least the abstract, and FIG. 5-6 of Tripathy with respect to providing encrypted OS images. 
The teachings of Tripathy concern storing virtual machine data in cloud environments. Accordingly, they are considered to be combinable with the teachings of Agarwal concerning virtual machine environments. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Agarwal-Narayanan to include protecting virtual machine data via encryption for at least the purpose of increasing data security (i.e., Col. 1, Ll. 35-43, Col. 3, Ll. 20-65, and Colo. 4, Ll. 33-40 of Tripathy).

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal-Narayanan as applied to claims 31-34, 39, 41, 44-45, 48, and 50 above, and further in view of Jain (US 2011/0276951 A1).

Regarding claim 42, Agarwal does not disclose: wherein the plurality of supervisor components are inter-connected in a mesh structure in which at least one supervisor component of the plurality is connected to at least one other supervisor component of the plurality only indirectly via at least one further intermediate supervisor component of the plurality, and wherein at least one of the communicating with the at least one second supervisor component or the communicating with the at least one third supervisor component is performed using a gossip protocol and the mesh structure. However, Agarwal in view of Jain discloses: wherein the plurality of supervisor components are inter-connected in a mesh structure in which at least one supervisor component of the plurality is connected to at least one other supervisor component of the plurality only indirectly via at least one further intermediate supervisor component of the plurality, and wherein at least one of the communicating with the at least one second supervisor component or the communicating with the at least one third supervisor component is performed using a gossip protocol and the mesh structure.
Refer to at least [0047] of Jain with respect to a mesh structure built on top of a gossip protocol. 
The teachings of Jain concern executing and monitoring cloud-based applications, and accordingly, are considered to be combinable with those of Agarwal concerning such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Agarwal to include a mesh structure built on top of a gossip protocol for at least the purpose of obtaining the advantages of a mesh structure (i.e., reduced load on low-spec nodes). 

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal-Narayanan as applied to claims 31-34, 39, 41, 44-45, 48, and 50 above, and further in view of Austel (US 2017/0212747 A1).

Regarding claim 43, Agarwal-Narayanan does not disclose: wherein at least some communications between the plurality of supervisor components use a publish-subscribe model, and wherein at least one of the communicating with the at least one second supervisor component or the communicating with the at least one third supervisor component includes at least one of publishing information or subscribing to published information. However, Agarwal-Narayanan in view of Austel discloses: wherein at least some communications between the plurality of supervisor components use a publish-subscribe model, and wherein at least one of the communicating with the at least one second supervisor component or the communicating with the at least one third supervisor component includes at least one of publishing information or subscribing to published information.
Refer to at least [0030] and [0037] of Austel with respect to agents publishing information as part of passing information during a work queue. 
The Agarwal-Narayanan and Austel concern managing virtual computing services; distributed services. Accordingly, the teachings are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to include further support for a publish-subscribe model for the load balancing components for at least the purpose of reducing the number of network communications and thereby improving operational efficiency. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432